Name: Commission Regulation (EEC) No 2952/92 of 12 October 1992 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: America;  cooperation policy;  processed agricultural produce;  Africa;  non-governmental organisations
 Date Published: nan

 No L 296/12 Official Journal of the European Communities 13 . 10 . 92 COMMISSION REGULATION (EEC) No 2952/92 of 12 October 1992 on the supply of vegetable oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 2 190 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . $ OJ No L 81 , 28. 3. 1991 , p. 108 . 13 . 10. 92 Official Journal of the European Communities No L 296/ 13 ANNEX LOT A 1 . Operation Nos ('): 900/92 2. Programme : 1992 3. Recipient (2) : Comoros 4. Representative of the recipient : M. Caabi al Yachroutu, Ministre de 1 Ã ©conomie, des finances, du budget et du plan, BP 324, Moroni (tel. Moroni : 21767) 5. Place or country of destination (*) : Comoros 6. Product to be mobilized : refined rapeseed oil 7. Characteristics and quality of the goods (J) : see OJ No C 1 14, 29. 4. 1991 , p. 1 [under IIIA. l.a)] 8 . Total quantity : 100 tonnes net 9. Number of lots : one (Al : 65 tonnes ; A2 : 35 tonnes) 10. Packaging and marking : see OJ No C 114, 29. 4. 1991 , p. 1 [under IIIA.2.2.b, IIIA.2.3 and IIIA.3] ; five-litre plastic drums without cardboard cross pikes placed in 20-foot containers (maximum 16 tonnes) Markings in French 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  Al : Port Moroni (Grande Comoro)  A2 : Mutsamudu (Anjouan) 16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at die port of shipment stage : 23. 11  6. 12. 1992 18. Deadline for the supply : 4. 1 . 1993 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 27. 10 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 11 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 12. 1992 (c) deadline for the supply : 18. 1 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 11 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 12. 1992  3. 1 . 1993 (c) deadline for the supply : 1 . 2. 1993 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles ; telex 22037 / 25670 AGREC B ; telefax (322) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4):  No L 296/14 Official Journal of the European Communities 13 . 10 . 92 LOT B 1 . Operation Nos ('): 770/92 2. Programme : 1992 3. Recipient (2) : El Salvador 4. Representative of die recipient : SecretarÃ ­a Nacional de la Familia, Casa Presidencial, San Salvador, El Salvador, CA, tel. 71-15 55, fax 71-0950 (Sras. Lic. Lucrecia de Suster o Sonia Ventura) 5. Place or country of destination 0 : El Salvador 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 [under III-A.l^b)] 8 . Total quantity : 1 000 tonnes net 9. Number of lots : one 10. Packaging and marking Q : see OJ No C 114, 29. 4. 1991 , p. 1 ; [under III.A.2.1 , IIIA.2.3, and IILA.3]; 200 litre metal casks Markings in Spanish Supplementary : Markings : 'DistribuciÃ ³n Gratuita 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Zapotitan, Carretera a Santa Ana, km 33,5 ; Sitio dal Nifio, San Salvador 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 11  6. 12. 1992 18. Deadline for the supply : 4. 1 . 1993 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 27. 10 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 11 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 12. 1992 (c) deadline for the supply : 18 . 1 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 11 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 12. 1992  3. 1 . 1993 (c) deadline for the supply : 1.2. 1 993 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (322) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) :  13 . 10. 92 Official Journal of the European Communities No L 296/15 LOTS C, D, E and F 1 . Operation No ('): 880/92 (Lot C), 881 /92 (Lot D), 893/92 (Lot E), 896/92 (Lot F) 2. Programme : 1992 3. Recipient (2) : FÃ ©dÃ ©ration internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, (IFRC), Dept. Approvisionnement et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel. 730 42 22 ; telex 41 21 33 LRC CH ; fax 733 03 95) 4. Representative of the recipient (8) :  5. Place or country of destination (*) : Zambia (Lot C), Zimbabwe (Lot D), Sudan (Lot E) ; Kenya (Lot F) 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods : (') : see OJ No C 1 14, 29. 4. 1991 , p. 1 [under III-A. 1 Xa)] 8 . Total quantity : 1 090 tonnes net 9. Number of lots : 4 (Lot C : 280 tonnes ; Lot D : 200 tonnes ; Lot E : 400 tonnes ; Lot F : 210 tonnes) 10. Packaging and marking (6) (9) : see OJ No C 114, 29. 4. 1991 , p. 1 [under IIIA.2.2.b, IIIA.2.3 and IIIA3] :  five-litre plastic drums, without cardboard crosspieces Markings in English Supplementary markings : Lot C : 'IFRC-Zambia' ; Lot D : 'IFRC-Zimbabwe' ; Lot E : 'IFRC-Port Sudan' ; Lot F : 'IFRC-Mombasa' 11 . Method of mobilization : the Community market. 12. Stage of supply : Lots C and D : free at destination ; Lots E and F : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lot E : Port Sudan ; Lot F : Mombasa 16. Address of the warehouse and, if appropriate, port of landing : Lot C : Red Cross warehouse Choma and Kalomo Lot D :  100 tonnes (D 1 ) : Red Cross warehouse Masvingo  100 tonnes (D2): Red Cross warehouse Gwanda 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 11  6. 11 . 1992 18 . Deadline for the supply : Lots C, D, and E : 31 . 1 . 1993 ; Lot F : 27. 12. 1992 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 27. 10 . 1992, at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 10 . 11 . 1992, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 12. 1992 (c) deadline for the supply : Lots C, D and E : 14. 2. 1993 ; Lot F : 10. 1 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 24. 11 . 1992 not later than 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 12., 1992  3. 1 . 1993 (c) deadline for the supply : Lots C, D and E : 28 . 2. 1993 ; Lot F : 24. 1 . 1993 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, . bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 / 25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (*) :  No L 296/ 16 Official Journal of the European Communities 13. 10. 92 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine - 131 levels . Lot E : radiation certificate legalized by a consulate of Sudan . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4. 1991 , p. 33 . (Lot B : Costa Rica). ( «) Lot E : The cartons shall be stacked on wooden pallets (made of pine, fir or poplar) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings ;  a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ;  a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm ;  three bearers measuring 100 mm in width and of a thickness of 22 mm ;  nine dowels : 100 x 100 x 78 mm minimum. The palletized cartons shall be covered by a shrink film of a thickness of at least 150 |j.m (shrink wrap ­ ping or stretch wrapping). The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. Q The casks must be made of sheet of a minimum thickness of 1,0 mm for the cover, 0,9 mm for the body and 1,0 mm for the base (10/9/ 10). (8) Lot C : Zambia Red Cross Society, 2837 Brentwood Drive, Longacres, PO Box 50001 , Lusaka ; (tel/fax (260) 25 06 07 ; telex (0902) 45020 ZACROS ZA). Lot D : IFRC Delegation / The Zimbabwe Red Cross Society, 3 Allan Wilson Avenue, Belgravia, Harare ; (tel (2634) 72 03 15/6 ; fax 70 87 84 ; telex (0907) 24792). Lot E : Sudanese Red Crescent / League Delegation, PO Box 235, Khartoum ; (tel (249-11 ) 72011 / 72877 ; telex 23006 LRCS SD). Lot F : IFRC Delegation/Kenya Red Cross Society, PO Box 40712, Nairobi South 'C', Belle vue off Mombasa Road, Nairobi ; tel 50 3781 /50 3789/50 3616 ; Fax 50 3845 ; telex : 25436 Ires ke. (9) Lot F : Placed in 20-foot containers. The free holding period for containers must be at least four weeks.